  Case: 1:14-cv-01748 Document #: 3120 Filed: 05/20/20 Page 1 of 2 PageID #:77522




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

In re: TESTOSTERONE                                      )
REPLACEMENT THERAPY                                      )       Case No. 1:14-cv-01748
PRODUCTS LIABILITY LITIGATION                            )       MDL No. 2545
                                                         )
This Document Relates To:                                )
Cases Identified on Exhibit A                            )
                                                         )

                      CASE MANAGEMENT ORDER NO. 172
  (Order to Show Cause Why Cases Should Not Be Dismissed With Prejudice for Failure
               to Comply with Case Management Order Nos. 126 and 143)

        This matter is before the Court on the AbbVie Defendants’ Motion For An Order To Show

Cause Why Cases Should Not Be Dismissed With Prejudice For Failure To Comply With Case

Management Orders No. 126 and 143, filed May 19, 2020.

        It is hereby ordered that each Plaintiff and/or their counsel of record identified on Exhibit A

shall either file a stipulation dismissing the AbbVie Defendants with prejudice on or before June 24,

2020 or show cause in writing by no later than June 24, 2020 why Plaintiff’s case should not be

dismissed under CMO 126, paragraph B.11, made applicable to AbbVie Defendants via CMO 143,

for failure to comply with the CMO 126 obligations of paragraphs B.9. and B.10. At the Court’s

instance, it has given each Plaintiff and/or their counsel 35 days (i.e., until June 24, 2020) rather than

21 days to comply with this directive.

        Counsel of record for each Plaintiff is directed to immediately advise their clients in writing

of this order and to verify their compliance in writing in the individual case docket.

        Status report regarding whether a response to this Order was filed by each plaintiff is to be

filed by counsel for AbbVie Defendants by July 1, 2020.


                                                             MATTHEW F. KENNELLY
                                                             United States District Judge

Date: May 20, 2020
Case: 1:14-cv-01748 Document #: 3120 Filed: 05/20/20 Page 2 of 2 PageID #:77523




                                      EXHIBIT A

          Case Caption                Case No.           Plaintiff Counsel
Eudy, Bruce v. AbbVie Inc. et al.    14-cv-07355 Douglas & London
Needham, Bonnie v. AbbVie Inc.       15-cv-00194 Robinson Calcagnie, Inc.
Saintsing, Rhondell v. AbbVie Inc.   15-cv-00633 Seeger Weiss
Chivers, Walter Jr. v. AbbVie Inc.   15-cv-02156   Douglas & London
Jones, James v. AbbVie Inc.          15-cv-04448   The Lanier Law Firm
Ohnemus, Jason v. AbbVie Inc.        15-cv-06695   The Lanier Law Firm
Caylor, Josephine v. AbbVie Inc.     15-cv-08269   Robinson Calcagnie, Inc.
Malusky, John v. AbbVie Inc. AS      15-cv-10315   Locks Law Firm
TO SHERYL MALUSKY ONLY
Page, William Kevin v. AbbVie Inc.   15-cv-10837 Ferrer, Poirot & Wansbrough
Zumhingst, Jon v. AbbVie Inc. AS     16-cv-01606 Schachter Hendy & Johnson PSC
TO VANESSA ZUMHINGST
ONLY
Dixon, Clarence Jr. v. AbbVie Inc.   16-cv-02565 Schachter Hendy & Johnson PSC
Stewart, Betty v. AbbVie Inc.        16-cv-03775 The Lanier Law Firm
Lawrence, Evelyn v. AbbVie Inc.      16-cv-03835 NastLaw, LLC
Wojciechowski, Andrew v. AbbVie      16-cv-09125 Schachter Hendy & Johnson PSC
Inc.
Yakich, John Jr. v. AbbVie Inc.      16-cv-10596 Schachter Hendy & Johnson PSC
Worley, Darlene v. AbbVie Inc.       16-cv-10625   Douglas & London
Frederickson, James v. AbbVie Inc.   16-cv-11562   Padberg Corrigan & Appelbaum
Kazanjian, Kathleen v. AbbVie Inc.   17-cv-01567   Robinson Calcagnie, Inc.
Decker, Robert v. AbbVie Inc.        17-cv-03481   Goldenberglaw PLLC
